 



Exhibit 10.2
Published CUSIP Number: 15231JAE7
FIRST AMENDMENT TO CREDIT AGREEMENT
Dated as of May 25, 2006
among
CENTEX CORPORATION,
Borrower
BANK OF AMERICA, N.A.,
Administrative Agent
and
THE LENDERS NAMED HEREIN,
Lenders
$2,025,000,000
JPMORGAN CHASE BANK, N.A.
and
THE ROYAL BANK OF SCOTLAND PLC,
Co-Syndication Agents
CITICORP NORTH AMERICA, INC.,
Documentation Agent
BNP PARIBAS,
CALYON NEW YORK BRANCH,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
and
BARCLAYS BANK PLC
Senior Managing Agents
SUNTRUST BANK,
WACHOVIA BANK, NATIONAL ASSOCIATION,
and
LLOYDS TSB BANK PLC,
Managing Agents
BANC OF AMERICA SECURITIES LLC,
Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into
as of May 25, 2006, by and among CENTEX CORPORATION, a Nevada corporation
(“Borrower”), each Lender (defined below) party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent.
R E C I T A L S
     A. Reference is hereby made to that certain Credit Agreement dated as of
July 1, 2005, executed by Borrower, the Lenders party thereto (“Existing
Lenders”), and Administrative Agent (as amended, the “Credit Agreement”).
     B. Capitalized terms used herein shall, unless otherwise indicated, have
the respective meanings set forth in the Credit Agreement.
     C. Borrower, Administrative Agent, and Lenders desire to (a) increase the
amount of the Total Commitment by (i) adding the new Lenders set forth on
Schedule 2.1 hereto (“New Lenders;” Existing Lenders and New Lenders are
collectively called “Lenders”) as Lenders in accordance with Section 2.2 of the
Credit Agreement, and (ii) having certain Existing Lenders increase their
Commitment in accordance with Section 2.2 of the Credit Agreement, and
(b) otherwise modify certain provisions contained in the Credit Agreement, in
each case subject to the terms and conditions set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Amendments to the Credit Agreement.
     (a) Recital A. is hereby deleted in its entirety and replaced with the
following:
     A. Borrower has requested that Lenders extend credit to Borrower in the
form of this Agreement, providing for, among other things, a revolving credit
facility in the aggregate principal amount of up to $2,025,000,000 (subject to
increases as further provided herein).
     (b) Section 1.1 is hereby amended to delete the definitions of “Applicable
Lending Office,” “Debt,” “Excluded Subsidiary,” “Fee Letter,” “Letter of Credit
Sublimit,” “Performance Letter of Credit,” and “Total Commitment” in their
entirety and replace such definitions with the following:
     “Applicable Lending Office” means (a) as to Administrative Agent,
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 2.2, or such other address or account as Administrative Agent may from
time to time notify to Borrower, each L/C Issuer, and the Lenders, and (b) as to
any Lender, the office or offices of such Lender described as such in such
Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time notify Borrower and Administrative Agent.
     Debt means (without duplication), for any Person, the sum of the following:
(a) all liabilities, obligations, and indebtedness of such Person for money
borrowed; (b) all liabilities, obligations, and indebtedness of such Person
which is evidenced by bonds, notes, debentures, or other similar instruments;
(c) all Capitalized Lease Obligations of such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property, all
conditional sale obligations of such Person, and obligations of such Person
under any title retention agreement

 



--------------------------------------------------------------------------------



 



(but excluding trade accounts payable arising in the ordinary course of business
that are not past-due for more than ninety (90) days); (e) all Contingent
Obligations of such Person; (f) all obligations of the type referred to in
clauses (a) and (b) preceding of other Persons secured by any Lien on any
property or asset of such Person (whether or not such obligation is assumed by
such Person); (g) the face amount of all letters of credit and banker’s
acceptances issued for the account of such Person, and without duplication, all
drafts drawn and unpaid thereunder; (h) all Stock of such Person subject to
repurchase or redemption by such Person other than at the sole option of such
Person; (i) all obligations of such Person to purchase Stock (or other property)
which arise out of or in connection with the sale by such Person of the same or
substantially similar Stock (or property); (j) net obligations of such Person
arising under Financial Hedges entered into by such Person as determined in
accordance with GAAP; and (k) to the extent not otherwise included in clauses
(a) through (j) preceding, such Person’s pro rata share of the “Debt” (i.e., the
obligations and liabilities under clauses (a) through (j) preceding) of any
Homebuilding Joint Venture (based on such Person’s ownership interest in such
Homebuilding Joint Venture).
     Excluded Subsidiary means any Unrestricted Subsidiary that has a continuing
default or event of default under any Debt in excess of the Threshold Amount at
any time.
     Fee Letter means that certain letter agreement dated April 3, 2006, among
Administrative Agent, Arranger, and Borrower, as amended.
     Letter of Credit Sublimit means an amount equal to $775,000,000, unless the
Letter of Credit Sublimit is increased pursuant to Section 2.5(k). The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment.
     Performance Letter of Credit means any letter of credit issued: (a) on
behalf of a Person in favor of a Governmental Authority, including, without
limitation, any utility, water, or sewer authority, or other similar entity, for
the purpose of assuring such Governmental Authority that such Person or an
Affiliate of such Person will properly and timely complete work it has agreed to
perform for the benefit of such Governmental Authority; (b) in lieu of cash
deposits to obtain a license, in place of a utility deposit, or for land option
contracts; (c) in lieu of other contract performance, to secure performance
warranties payable upon breach, and to secure the performance of labor and
materials, including, without limitation, construction, bid, and performance
bonds; or (d) to secure refund or advance payments on contractual obligations
where default of a performance-related contract has occurred; provided that, for
purposes of Section 5.5, a Letter of Credit issued hereunder shall not be deemed
to be a Performance Letter of Credit if the applicable L/C Issuer would not be
permitted to characterize such Letter of Credit as a “performance letter of
credit” for regulatory or capital requirement purposes.
     Total Commitment means, on any date of determination, the sum of all
Commitments for all Lenders (as the same may have been reduced, increased, or
canceled in accordance with this Agreement) then in effect, which sum shall not
exceed $2,025,000,000 unless the Total Commitment is increased pursuant to
Section 2.2(b).
     (c) Section 1.1 is hereby amended to add the following definitions of
“Administrative Questionnaire,” “Homebuilding Joint Venture,” and “Threshold
Amount” in the appropriate alphabetical order:
     Administrative Questionnaire means an Administrative Questionnaire in a
form supplied by Administrative Agent.

 



--------------------------------------------------------------------------------



 



     “Homebuilding Joint Venture” means any Person (a) that was formed for and
is engaged in the acquisition and development of real property for residential
homebuilding purposes, as a joint venture, partnership, or similar enterprise,
involving a Restricted Company and one or more third parties, (b) in which any
Restricted Company holds an ownership interest, and (c) that is not a Subsidiary
of such Restricted Company.
     Threshold Amount means $30,000,000.
     (d) Section 2.2(b) is hereby deleted in its entirety and replaced with the
following:
     (b) At any time after the Closing Date through the date that is one
(1) year prior to the Termination Date, Administrative Agent may, from time to
time at the request of Borrower, increase the Total Commitment by (i) admitting
additional Lenders hereunder (each a “Subsequent Lender”), or (ii) increasing
the Commitment of any Lender (each an “Increasing Lender”), subject to the
following conditions:
     (A) each Subsequent Lender is an Eligible Assignee;
     (B) Borrower executes (i) a new Note payable to the order of a Subsequent
Lender, if requested, or (ii) a replacement Note payable to the order of an
Increasing Lender if such Increasing Lender previously received a Note;
     (C) each Subsequent Lender executes and delivers to Administrative Agent a
Joinder Agreement in the form of Exhibit F;
     (D) each Increasing Lender executes and delivers to Administrative Agent an
increase certificate substantially in the form of Exhibit G;
     (E) after giving effect to the admission of any Subsequent Lender or the
increase in the Commitment of any Increasing Lender, the Total Commitment does
not exceed $2,750,000,000 less the amount of any previous reductions pursuant to
Section 2.3;
     (F) each increase in the Total Commitment shall be in the amount of
$10,000,000 or a greater integral multiple of $500,000;
     (G) no admission of any Subsequent Lender shall increase the Commitment of
any existing Lender without the written consent of such Lender;
     (H) no Potential Default or Event of Default exists or would occur after
giving effect to such increase;
     (I) no Lender shall be an Increasing Lender without the written consent of
such Lender; and
     (J) the amount of all increases in the Total Commitment pursuant to this
Section 2.2 shall not exceed $725,000,000 in the aggregate.
     After the admission of any Subsequent Lender or the increase in the
Commitment of any Increasing Lender, Administrative Agent shall promptly provide
to each Lender and to Borrower a new Schedule 2.1 to this Agreement. In the
event that there are any Borrowings outstanding

 



--------------------------------------------------------------------------------



 



after giving effect to an increase in the Total Commitment pursuant to this
Section 2.2, upon notice from Administrative Agent to each Lender, the amount of
such Borrowings owing to each Lender shall be appropriately adjusted to reflect
the new Pro Rata Parts of Lenders, and Borrower shall pay any Consequential
Losses associated therewith pursuant to Section 4.5.
     (e) Section 2.5(j) is hereby deleted in its entirety and replaced with the
following:
     (j) L/C Issuer Reporting Requirements. Each L/C Issuer shall, no later than
the third (3rd) Business Day following the last day of each month, provide to
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), the expiration date, and the reference number of any Letter of
Credit outstanding at any time during such month, indicating whether any such
Letter of Credit is a Performance Letter of Credit and showing the aggregate
amount (if any) payable by Borrower to such L/C Issuer during such month
pursuant to Section 5.5. Promptly after the receipt of such schedule from each
L/C Issuer, Administrative Agent shall provide to Lenders a summary of such
schedules.
     (f) Section 5.5 is hereby deleted in its entirety and replaced with the
following:
     5.5. Letter of Credit Fees. Borrower shall pay to Administrative Agent for
the ratable account of Lenders a Letter of Credit fee for each outstanding
Letter of Credit equal to a rate per annum equal to the product of (a) either
(i) with respect to a Letter of Credit that is not a Performance Letter of
Credit, the Applicable Margin for Eurodollar Borrowings minus 0.10%, or
(ii) with respect to a Letter of Credit that is a Performance Letter of Credit,
(A) the product of the Applicable Margin for Eurodollar Borrowings times
seventy-five percent (75%), minus (B) 0.10%, times (b) the daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit). Such Letter of Credit
fees shall accrue and be computed on a quarterly basis in arrears, and shall be
due and payable (a) on the fifteenth (15th) day after the last day of each
March, June, September, and December for fees accrued through the last day of
the preceding quarter, (b) on the Letter of Credit Expiration Date, and
(c) thereafter on demand. If there is any change in the Applicable Margin during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.
     (g) Section 7.7 is hereby deleted in its entirety and replaced with the
following:
     7.7 Litigation, Claims, Investigations. No Company is subject to, or aware
of the threat of, any Litigation which is reasonably likely to be determined
adversely to any Company, and, if so adversely determined, could (individually
or collectively with other Litigation) be a Material Adverse Event. There are no
outstanding orders or judgments for the payment of money in excess of the
Threshold Amount (individually or collectively) or any warrant of attachment,
sequestration, or similar proceeding against the assets of any Company having a
value (individually or collectively) of the Threshold Amount or more which is
not either (a) stayed on appeal, or (b) being contested in good faith by
appropriate proceedings diligently conducted, and against which reserves or
other provisions required by GAAP have been made. There are no formal
complaints, suits, claims, investigations, or proceedings initiated at or by any
Governmental Authority pending or, to the best knowledge of Borrower, threatened
against any Company which is reasonably likely to be determined adversely and,
if so adversely determined,

 



--------------------------------------------------------------------------------



 



could be a Material Adverse Event, nor any judgments, decrees, or orders of any
Governmental Authority outstanding against any Company that could be a Material
Adverse Event.
     (h) Section 7.10 is hereby deleted in its entirety and replaced with the
following:
     7.10 Employee Benefit Plans. (a) No Employee Plan has incurred an
accumulated funding deficiency, as defined in Section 302 of ERISA and
Section 412 of the Tax Code, (b) neither Borrower nor any ERISA Affiliate has
incurred a liability which is currently due and remains unpaid under Title IV of
ERISA to the PBGC or to an Employee Plan in connection with any such Employee
Plan, (c) neither Borrower nor any ERISA Affiliate has withdrawn in whole or in
part from participation in a Multiemployer Plan, (d) Borrower has not engaged in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Tax Code), and (e) no Reportable Event has occurred which is reasonably
likely to result in the termination of an Employee Plan, if such accumulated
funding deficiency, liability, withdrawal, prohibited transaction, or Reportable
Event is reasonably likely to result individually or in the aggregate in
liability on the part of Borrower in excess of the Threshold Amount. The present
value of all benefit liabilities within the meaning of Title IV of ERISA under
each Employee Plan (based on those actuarial assumptions used to fund such
Employee Plan) did not, as of the last annual valuation date for the most recent
plan year of such Employee Plan, exceed the value of the assets of such Employee
Plan, and the total present values of all benefit liabilities within the meaning
of Title IV of ERISA of all Employee Plans (based on the actuarial assumptions
used to fund each such Employee Plan) did not, as of the respective annual
valuation dates for the most recent plan year of each such Plan, exceed the
value of the assets of all such Employee Plans.
     (i) Section 8.3(d) is hereby deleted in its entirety and replaced with the
following:
     (d) Notices of Litigation, Defaults, Etc. Notice, promptly after Borrower
knows or has reason to know of (i) the existence and status of any Litigation
which is reasonably likely to be determined adversely and, if so adversely
determined, could be a Material Adverse Event, or of any order or judgment for
the payment of money which (individually or collectively) is in excess of the
Threshold Amount, or any warrant of attachment, sequestration, or similar
proceeding against the assets of any Company having a value (individually or
collectively) of the Threshold Amount or more, (ii) any material change in any
material fact or circumstance represented or warranted in any Loan Document,
(iii) a Potential Default or Event of Default specifying the nature thereof and
what action Borrower or any other Company has taken, is taking, or proposes to
take with respect thereto; provided, however, that Borrower shall have no
obligation to notify Administrative Agent or Lenders of a Potential Default
under Section 9.12 unless Borrower has actual knowledge of such Potential
Default and such Potential Default has continued, or Borrower reasonably expects
such Potential Default to continue, for a period of five (5) consecutive days,
(iv) the receipt by any Company of any notice from any Governmental Authority of
the expiration without renewal, termination, material modification or suspension
of, or institution of any proceedings to terminate, materially modify, or
suspend, any Authorization which any Company is required to hold in order to
operate its business in compliance with all Legal Requirements, other than such
expirations, terminations, suspensions, or modifications which individually or
in the aggregate would not be a Material Adverse Event, (v) any federal, state,
or local statute, regulation, or ordinance or judicial or administrative order
limiting or controlling the operations of any Company which has been issued or
adopted hereafter and which is of material adverse importance or effect in
relation to the operations of the Companies taken as a whole, (vi) the receipt
by any Company of notice of any violation or alleged violation of any
Environmental Law, which violation or alleged violation could, individually or
collectively with other such violations or allegations, reasonably be expected
to be a Material Adverse Event, or

 



--------------------------------------------------------------------------------



 



     (vii) (A) the occurrence of a Reportable Event that, alone or together with
any other Reportable Event, could reasonably be expected to result in liability
of any Company to the PBGC in an aggregate amount exceeding the Threshold
Amount; (B) any expressed statement in writing on the part of the PBGC of its
intention to terminate any Employee Plan or Plans; (C) Borrower’s or an ERISA
Affiliate’s becoming obligated to file with the PBGC a notice of failure to make
a required installment or other payment with respect to an Employee Plan; or
(D) the receipt by Borrower or an ERISA Affiliate from the sponsor of a
Multiemployer Plan of either a notice concerning the imposition of withdrawal
liability in an aggregate amount exceeding the Threshold Amount or of the
impending termination or reorganization of such Multiemployer Plan.
     (j) Section 8.3(f) is hereby deleted in its entirety and replaced with the
following:
     (f) SEC Filings. Promptly after the filing thereof, a true, correct, and
complete copy of each Form 10-K and Form 10-Q filed by or on behalf of Borrower
with the Securities and Exchange Commission.
     (k) Section 8.12 is hereby deleted in its entirety and replaced with the
following:
     8.12 Designation of Unrestricted Subsidiaries
     (a) Borrower shall have the option of designating any Restricted Subsidiary
as an Unrestricted Subsidiary by giving prior written notice to the
Administrative Agent and Lenders (as provided in the next sentence), provided
that (i) such designation does not result in an Event of Default or a Potential
Default, and (ii) the aggregate of (x) the Recourse Debt of such Restricted
Subsidiary (determined as at the date of such designation), and (y) the
aggregate Recourse Debt of all other Subsidiaries of Borrower, if any, which
Borrower has previously designated as Unrestricted Subsidiaries (determined for
each such other Subsidiary as at the date of designation of the new Unrestricted
Subsidiary and determined for all such Subsidiaries (including the new
Unrestricted Subsidiary) on a consolidated basis in accordance with GAAP) does
not exceed the greater of (a) twenty-five percent (25%) of Consolidated Debt
(determined as at the date of such designation) excluding the Restricted
Subsidiary to be so designated, or (b) $500,000,000. Each notice of designation
delivered pursuant to the preceding sentence shall be accompanied by the
following documents, each certified by a Responsible Officer of Borrower and
setting forth the relevant financial information as at a specified date not
earlier than ten (10) days before the effective date of such designation: (X) a
statement showing, in reasonable detail, the Tangible Net Worth, the total Debt,
and the total assets of each Restricted Subsidiary the subject of such notice of
designation; and (Y) a Compliance Certificate showing comparative figures for
Borrower and the Restricted Subsidiaries before and after giving effect to such
notice of designation and a statement demonstrating, in reasonable detail,
compliance with clause (ii) of the first sentence of this Section 8.12(a). Any
attempted designation by Borrower of a Restricted Subsidiary as an Unrestricted
Subsidiary other than in compliance with the limitations contained in this
Section 8.12(a) shall be ineffective as fully as if such attempted designation
had never occurred.
     (b) Borrower shall have the option of designating any newly formed or
acquired Subsidiary as an Unrestricted Subsidiary so long as such designation
complies with the requirements of the proviso in the first sentence of
Section 8.12(a) and Administrative Agent receives a list of newly formed or
acquired Unrestricted Subsidiaries in connection with the delivery of each
Compliance Certificate delivered to Administrative Agent pursuant to
Section 8.3, which Compliance Certificate shall contain a statement that
Borrower is in

 



--------------------------------------------------------------------------------



 



compliance with clause (ii) of the first sentence of Section 8.12(a) (for such
purpose the reference to “Restricted Subsidiary” in clause (ii) of the first
sentence of Section 8.12(a) shall be deemed to read “newly formed or acquired
Subsidiary”).
     (c) If, as of any date, the aggregate Recourse Debt of the Unrestricted
Subsidiaries (determined on a consolidated basis in accordance with GAAP)
exceeds the greater of (a) twenty-five percent (25%) of Consolidated Debt as of
such date or (b) $500,000,000, then Borrower shall designate an Unrestricted
Subsidiary or Subsidiaries to be a Restricted Subsidiary such that the aggregate
Recourse Debt of the remaining Unrestricted Subsidiaries does not exceed the
greater of (a) twenty-five percent (25%) of Consolidated Debt (including the
newly designated Restricted Subsidiary), or (b) $500,000,000. Borrower shall
notify Administrative Agent and Lenders of any such designation not later than
ten (10) days after the requirement to make such designation arises pursuant to
the preceding sentence, accompanied by the following documents, each certified
by a Responsible Officer of Borrower and setting forth the relevant financial
information as at a specified date not earlier than ten (10) days before the
effective date of such designation: (X) a statement showing, in reasonable
detail, the Tangible Net Worth, the total Debt, and the total assets of the
Subsidiary to be designated a Restricted Subsidiary, and (Y) a Compliance
Certificate showing comparative figures for Borrower and the Restricted
Subsidiaries before and after giving effect to such notice of designation and a
statement demonstrating, in reasonable detail, compliance with this
Section 8.12(c).
     (l) Section 9.1 is hereby deleted in its entirety and replaced with the
following:
     9.1 Employee Benefit Plans. Borrower shall not, and shall not permit any
ERISA Affiliate to, directly or indirectly, engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Tax
Code), and the Companies and their respective ERISA Affiliates shall not,
directly or indirectly, (a) incur any “accumulated funding deficiency” as such
term is defined in Section 302 of ERISA with respect to any Employee Plan,
(b) permit any Employee Plan to be subject to involuntary termination
proceedings pursuant to Title IV of ERISA, or (c) fully or partially withdraw
from any Multiemployer Plan, if such prohibited transaction, accumulated funding
deficiency, termination proceeding, or withdrawal would result individually or
in the aggregate in liability on the part of Borrower in excess of the Threshold
Amount.
     (m) Section 9.2(b)(ii) is hereby deleted in its entirety and replaced with
the following:
     (ii) good-faith Liens (including deposits) made to secure performance of
bids, tenders, insurance or other contracts (other than for the repayment of
borrowed money), or leases, or to secure statutory obligations, surety or appeal
bonds, or indemnity, performance, or other similar bonds as all such Liens or
deposits arise in the ordinary course of business of the Restricted Companies;
     (n) Section 9.2(b)(xii) is hereby deleted in its entirety and replaced with
the following:
     (xii) other Liens securing Debt or other obligations not to exceed in the
aggregate for all such Liens the sum of $200,000,000; and
     (o) Section 9.12(a) is hereby deleted in its entirety and replaced with the
following:

 



--------------------------------------------------------------------------------



 



     (a) Leverage Ratio. Borrower shall not permit the Leverage Ratio (expressed
as a percent), as of the last day of any fiscal quarter of Borrower, to be
greater than sixty percent (60%).
     (p) Section 10.4 is hereby deleted in its entirety and replaced with the
following:
     10.4 Judgments and Attachments. Any Restricted Company fails, within sixty
(60) days after entry, to pay, bond, or otherwise discharge any judgment or
order for the payment of money in excess of the Threshold Amount (individually
or collectively) or any warrant of attachment, sequestration, or similar
proceeding against any Restricted Company’s assets having a value (individually
or collectively) of the Threshold Amount, in each case, which is not stayed on
appeal.
     (q) Section 10.5 is hereby deleted in its entirety and replaced with the
following:
     10.5 Government Action.
               (a) A final non-appealable order is issued by any Governmental
Authority, including, but not limited to, the United States Justice Department,
seeking to cause any Restricted Company to divest assets with a fair market
value in excess of the Threshold Amount, pursuant to any antitrust, restraint of
trade, unfair competition, industry regulation, or similar Legal Requirements;
or
               (b) Any Governmental Authority shall condemn, seize, or otherwise
appropriate, or take custody or control of, the assets of any Restricted Company
with a fair market value in excess of the Threshold Amount.
     (r) Section 10.8 is hereby deleted in its entirety and replaced with the
following:
     10.8 Default Under Other Debt and Agreements.
     (a) Any Restricted Company fails to make any payments when due (after lapse
of any applicable grace periods) with respect to any Debt of such Restricted
Company (other than the Obligation) in excess (individually or collectively) of
the Threshold Amount; and
     (b) Any default exists under any agreement (other than the Loan Documents)
to which any Restricted Company is a party, which has not been waived by the
parties thereto, the effect of which has been to cause, or to permit any Person
to cause, an amount of Debt of such Restricted Company in excess (individually
or collectively) of the Threshold Amount to become due and payable by such
Restricted Company (whether by acceleration or by its terms).
     (s) Section 10.9 is hereby deleted in its entirety and replaced with the
following:
     10.9 Employee Benefit Plans.
     (a) A “Reportable Event” or “Reportable Events,” or a failure to make a
required installment or other payment (within the meaning of Section 412(n)(1)
of the Tax Code), shall have occurred with respect to any Employee Plan or Plans
that is reasonably expected to result in liability of Borrower to the PBGC or to
an Employee Plan in an aggregate amount exceeding the Threshold Amount; or

 



--------------------------------------------------------------------------------



 



     (b) Borrower or any ERISA Affiliate has provided to any affected party a
sixty (60) day notice of intent to terminate an Employee Plan pursuant to a
distress termination in accordance with Section 4041(c) of ERISA if the
liability reasonably expected to be incurred as a result of such termination
will exceed the Threshold Amount; or
     (c) A trustee shall be appointed by a United States district court to
administer any such Employee Plan pursuant to Section 4042(b) of ERISA; or
     (d) The PBGC shall institute proceedings (including giving notice of intent
thereof) to terminate any such Employee Plan if such termination proceeding is
reasonably expected to result in liability on the part of Borrower in excess of
the Threshold Amount; or
     (e) (i) Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred withdrawal liability
(within the meaning of Section 4201 of ERISA) to such Multiemployer Plan,
(ii) Borrower or such ERISA Affiliate does not have reasonable grounds for
contesting such withdrawal liability or is not contesting such withdrawal
liability in a timely and appropriate manner and (iii) the amount of such
withdrawal liability specified in such notice, when aggregated with all other
amounts required to be paid to Multiemployer Plans in connection with withdrawal
liabilities (determined as of the date or dates of such notification), exceeds
the Threshold Amount; or
     (f) Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if solely as a result
of such reorganization or termination the aggregate annual contributions of
Borrower and its ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or have been or are being terminated have been or will be
increased over the amounts required to be contributed to such Multiemployer
Plans for their most recently completed plan years by an amount exceeding the
Threshold Amount.
     (t) Section 13.3 is hereby deleted in its entirety and replaced with the
following:
     13.3 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to Borrower, Administrative Agent, or Bank of America, N.A., as an
L/C Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 2.2; and
     (ii) if to any other L/C Issuer or Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for

 



--------------------------------------------------------------------------------



 



the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or any L/C Issuer pursuant to Section 2 if
such Lender or L/C Issuer, as applicable, has notified Administrative Agent that
it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall Administrative Agent or any Agent Related Person (collectively, the
“Agent Parties”) have any liability to Borrower, any Lender, any L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to Borrower, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
     (d) Change of Address, Etc. Each of Borrower, Administrative Agent, and any
L/C Issuer may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to Borrower, Administrative Agent,
and each L/C Issuer. In addition, each Lender agrees

 



--------------------------------------------------------------------------------



 



to notify Administrative Agent from time to time to ensure that Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders.
Administrative Agent, each L/C Issuer and Lenders shall be entitled to rely and
act upon any notices (including telephonic Notices of Borrowing) purportedly
given by or on behalf of Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent, each L/C Issuer, each Lender and each Agent Related Person
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
Borrower. All telephonic notices to and other telephonic communications with
Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto hereby consents to such recording.
     (u) The Credit Agreement is hereby amended to add the following new
Section 13.18:
     13.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, Borrower acknowledges and
agrees that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, and Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and the Arranger
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor the Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of Borrower with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether the Administrative Agent or the
Arranger has advised or is currently advising Borrower or any of its Affiliates
on other matters) and neither the Administrative Agent nor the Arranger has any
obligation to Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Arranger have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Borrower hereby waives and
releases, to the fullest extent permitted by law, any claims

 



--------------------------------------------------------------------------------



 



that it may have against Administrative Agent and the Arranger with respect to
any breach or alleged breach of agency or fiduciary duty.
     (v) Schedule 2.1 is hereby deleted in its entirety and replaced with
Schedule 2.1 attached hereto.
     (w) Schedule 2.2 is hereby added in the form of Schedule 2.2 attached
hereto.
     (x) Exhibit F is hereby added in the form of Exhibit F attached hereto.
     (y) Exhibit G is hereby added in the form of Exhibit G attached hereto.
     2. Lenders and Commitments.
     (a) The Lenders hereby agree that, as of the date hereof, each Lender’s
Commitment is as set forth on Schedule 2.1 attached hereto.
     (b) By their execution of this Amendment, each New Lender is hereby
admitted as a Lender pursuant to Section 2.2 of the Credit Agreement and each
New Lender’s signature page to this Amendment shall be deemed to be its
signature page to the Credit Agreement.
     (c) By their execution of this Amendment, each Existing Lender that is an
Increasing Lender pursuant to Section 2.2 hereby acknowledges and agrees to the
increase in its Commitment set forth on Schedule 2.1 attached hereto.
     3. Amendments to Credit Agreement and Other Loan Documents.
     (a) All references in the Loan Documents to the Credit Agreement shall
henceforth include references to the Credit Agreement as modified and amended by
this Agreement, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.
     (b) Any and all of the terms and provisions of the Loan Documents are
hereby amended and modified wherever necessary, even though not specifically
addressed herein, so as to conform to the amendments and modifications set forth
herein.
     4. Ratifications. Borrower (a) ratifies and confirms all provisions of the
Loan Documents as amended by this Agreement, (b) ratifies and confirms that all
guaranties and assurances, granted, conveyed, or assigned to the Credit Parties
under the Loan Documents are not released, reduced, or otherwise adversely
affected by this Agreement and continue to guarantee and assure full payment and
performance of the present and future Obligation, and (c) agrees to perform such
acts and duly authorize, execute, acknowledge, deliver, file, and record such
additional documents and certificates as Administrative Agent may reasonably
request in order to create, preserve and protect those guaranties and
assurances.
     5. Representations. Borrower represents and warrants to Lenders that as of
the date of this Agreement: (a) this Agreement has been duly authorized,
executed, and delivered by Borrower; (b) no action of, or filing with, any
Governmental Authority is required to authorize, or is otherwise required in
connection with, the execution, delivery, and performance of this Agreement
other than the reporting and filing of this Agreement pursuant to Legal
Requirements regarding securities; (c) the Loan Documents, as amended by this
Agreement, are valid and binding upon Borrower and are enforceable against
Borrower in accordance with their respective terms, except as limited by Debtor
Relief Laws and general principles

 



--------------------------------------------------------------------------------



 



of equity; (d) the execution, delivery, and performance of this Agreement does
not require the consent of any other Person and do not and will not constitute a
violation of any Legal Requirements, order of any Governmental Authority, or
material agreements to which Borrower or any of its Subsidiaries is a party or
by which Borrower or any of its Subsidiaries is bound; (e) all representations
and warranties in the Loan Documents are true and correct in all material
respects on and as of the date of this Agreement, except to the extent that
(i) any of them speak to a different specific date, or (ii) the facts on which
any of them were based have been changed by transactions contemplated or
permitted by the Credit Agreement; and (f) both before and after giving effect
to this Agreement, no Potential Default or Event of Default exists.
     6. Conditions. This Agreement shall not be effective unless and until:
     (a) this Agreement is executed by Borrower, Administrative Agent, and
Required Lenders; provided that the amendment to the definition of “Performance
Letter of Credit” and the amendment set forth in Section 1(f) above shall not be
effective unless and until this Amendment is executed by Borrower,
Administrative Agent, and each Lender under the Credit Agreement;
     (b) the representations and warranties in this Agreement are true and
correct in all material respects on and as of the date of this Agreement, except
to the extent that (i) any of them speak to a different specific date, or
(ii) the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement; and
     (c) both before and after giving effect to this Agreement, no Default or
Event of Default exists;
     (d) Administrative Agent shall have received a Note payable to the order of
each New Lender that requests a Note, executed by Borrower in the amount of such
New Lender’s respective Commitment as set forth on Schedule 2.1 attached hereto;
     (e) Administrative Agent shall have received a replacement Note payable to
each Increasing Lender, executed by Borrower in the amount of such Increasing
Lender’s respective Commitment as set forth on Schedule 2.1 attached hereto;
     (f) Administrative Agent receives a certificate executed by Responsible
Officer of Borrower certifying (i) the name of each of its officers who are
authorized to sign this Amendment and the other documents executed in connection
herewith, (ii) a true and correct copy of the Resolutions of Borrower that
authorize the execution, delivery, and performance of this Amendment and the
other documents executed in connection herewith, and (iii) that the articles or
certificate of incorporation, bylaws, and other Constituent Documents of
Borrower have not been amended since July 1, 2005, and that the same are still
in effect;
     (g) Administrative Agent receives an opinion of counsel of Borrower in form
and substance acceptable to Administrative Agent; and
     (h) Borrower shall have paid Administrative Agent all fees required to be
paid by Borrower under the Loan Documents (including the Fee Letter).
     7. Continued Effect. Except to the extent amended hereby or by any
documents executed in connection herewith, all terms, provisions, and conditions
of the Credit Agreement and the other Loan Documents, and all documents executed
in connection therewith, shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.

 



--------------------------------------------------------------------------------



 



     8. Miscellaneous. Unless stated otherwise (a) the singular number includes
the plural and vice versa and words of any gender include each other gender, in
each case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Agreement shall be construed — and its
performance enforced — under Texas law, (d) if any part of this Agreement is for
any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Agreement may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document.
     9. Parties. This Agreement binds and inures to each of the parties hereto
and their respective successors and permitted assigns.
     10. Entireties. The Credit Agreement and the other Loan Documents, as
amended by this Agreement, represent the final agreement between the parties
about the subject matter of the Credit Agreement and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties.
[Remainder of Page Intentionally Left Blank; Signature Pages to Follow.]

 



--------------------------------------------------------------------------------



 



     EXECUTED as of the first date written above.

                      CENTEX CORPORATION,         as Borrower    
 
               
 
  By:   /S/ Gail M. Peck                  
 
      Name:   Gail M. Peck    
 
      Title:   VP & Treasurer    

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A.,         as Administrative Agent    
 
               
 
  By:   /S/ Mark W. Lariviere                  
 
      Name:   Mark W. Lariviere    
 
      Title:   Senior Vice President    

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A.,         as an L/C Issuer and as a
Lender    
 
               
 
  By:   /S/ Mark W. Lariviere                  
 
      Name:   Mark W. Lariviere    
 
      Title:   Senior Vice President    

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, N.A.         as Co-Syndication Agent,
as an L/C Issuer, and as a     Lender    
 
               
 
  By:   /S/ David L. Howard                  
 
      Name:   David L. Howard    
 
      Title:   Vice President    

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



                      THE ROYAL BANK OF SCOTLAND PLC,         as Co-Syndication
Agent and as a Lender    
 
               
 
  By:   /S/ David Apps                      
 
      Name:   David Apps    
 
      Title:   Managing Director    

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



                      CITICORP NORTH AMERICA, INC.,         as Co-Documentation
Agent and as a Lender
 
               
 
  By:   /S/ Niraj R. Shah                      
 
      Name:   Niraj R. Shah    
 
      Title:   Vice President    

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



                      BNP PARIBAS,         as a Senior Managing Agent, as an L/C
Issuer, and as     a Lender    
 
               
 
  By:   /S/ Shayn March                      
 
      Name:   Shayn March    
 
      Title:   Director    
 
               
 
  By:   /S/ Angela B. Arnold                      
 
      Name:   Angela B. Arnold    
 
      Title:   Director    

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH,
as a Senior Managing Agent and as a Lender
      By:   /S/ Samuel L. Hill         Name:   Samuel L. Hill        Title:  
Managing Director     

                  By:   /S/ David Cagle         Name:   David Cagle       
Title:   Managing Director     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK,
as a Managing Agent, as an L/C Issuer, and as a Lender
      By:   /S/ W. John Wendler         Name:   W. John Wendler        Title:  
Senior Vice President     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Senior Managing Agent and as a Lender
      By:   /S/ D. Barnell          Name:   D. Barnell        Title:   V.P. &
Manager     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            LLOYDS TSB BANK PLC,
as a Managing Agent and as a Lender
      By:   /S/ Candi Obrentz          Name:   Candi Obrentz        Title:  
AVP-Financial Institutions     

                  By:   /S/ Matthew Tuck          Name:   Matthew Tuck       
Title:   VP – Financial Institutions     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Managing Agent and a Lender
      By:   /S/ Timothy S. Blake         Name:   Timothy S. Blake       
Title:   Vice President     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as an L/C Issuer and as a Lender
      By:   /S/ Casey L. Ostrander         Name:   Casey L. Ostrander       
Title:   Vice President     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            WASHINGTON MUTUAL BANK, FA,
as a Lender
      By:   /S/ Brad Johnson         Name:   Brad Johnson        Title:   Vice
President     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as Senior Managing Agent and a Lender
      By:   /S/ David Barton          Name:   David Barton        Title:  
Associate Director     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /S/ Douglas G. Paul          Name:   Douglas G. Paul        Title:  
Senior Vice President     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC,
as a Lender
      By:   /S/ Richard L. Tavrow          Name:   Richard L. Tavrow       
Title:   Director Banking Products Services, US     

                  By:   /S/ Iris R. Otsa          Name:   Iris R. Otsa       
Title:   Associate Director Banking Products
Services, US     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            CITY NATIONAL BANK, a national banking association,
as a Lender
    By:   /S/ Xavier Barrera          Name:   Xavier Barrera        Title:   VP 
   

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY,
as a Lender
      By:   /S/ Paul H. Theiss          Name:   Paul H. Theiss        Title:  
Vice President     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            US BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /S/ Christopher W. Rupp          Name:   Christopher W. Rupp       
Title:   Vice President     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            BANCA DI ROMA – NEW YORK BRANCH,
as a Lender
      By:   /S/ Guido Lanzoni          Name:   Guido Lanzoni        Title:  
Assistant Treasurer     

                  By:   /S/ Luea Balestra          Name:   Luea Balestra       
Title:   Executive Vice President     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            COMPASS BANK,
as a Lender
      By:   /S/ Key Coker          Name:   Key Coker        Title:   Executive
Vice President     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH BANK USA,
as a Lender
      By:   /S/ Louis Alder          Name:   Louis Alder        Title:  
Director     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            NATEXIS BANQUES POPULAIRES, as a Lender
      By:   /S/ Marie-Edith Dugeny          Name:   Marie-Edith Dugeny       
Title:   VP Real Estate Assis. Manager     

                  By:   /S/ Guillaume de Parscau          Name:   Guillaume de
Parscau        Title:   First VP Business Development     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            FIRST HAWAIIN BANK,
as a Lender
      By:   /S/ Stephen M. Franklin          Name:   Stephen M. Franklin       
Title:   Vice President     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK,
as a Lender
      By:   /S/ Christopher C. Motley          Name:   Christopher C. Motley   
    Title:   Vice President     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



            SOCIETE GENERALE,
as a Lender
      By:   /S/ Kimberly Metzger          Name:   Kimberly Metzger       
Title:   Vice President     

Signature Page to First Amendment to Credit Agreement Between
Centex Corporation,
Bank of America, N.A., as Administrative Agent,
and the Lenders Defined Therein

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Applicable Lender   Commitment   Percentage
A. Existing Lenders:
               
Bank of America, N.A.
  $ 195,000,000       9.629629630 %
JPMorgan Chase Bank, N.A.
  $ 185,000,000       9.135802469 %
Royal Bank of Scotland plc
  $ 185,000,000       9.135802469 %
Citicorp North America, Inc.
  $ 185,000,000       9.135802469 %
BNP Paribas
  $ 107,500,000       5.308641975 %
Calyon New York Branch
  $ 122,500,000       6.049382716 %
The Bank of Tokyo-Mitsubishi, Ltd.
  $ 122,500,000       6.049382716 %
Barclays Bank plc
  $ 122,500,000       6.049382716 %
Suntrust Bank
  $ 90,000,000       4.444444444 %
Lloyds TSB Bank, plc
  $ 90,000,000       4.444444444 %
Wachovia Bank, National Association
  $ 90,000,000       4.444444444 %
Comerica Bank
  $ 75,000,000       3.703703704 %
Washington Mutual Bank, FA
  $ 60,000,000       2.962962963 %
PNC Bank, National Association
  $ 50,000,000       2.469135802 %
UBS Loan Finance LLC
  $ 50,000,000       2.469135802 %
Merrill Lynch Bank USA
  $ 50,000,000       2.469135802 %
City National Bank
  $ 30,000,000       1.481481481 %
The Northern Trust Company
  $ 30,000,000       1.481481481 %
US Bank National Association
  $ 30,000,000       1.481481481 %
Banca di Roma – New York Branch
  $ 25,000,000       1.234567901 %
Compass Bank
  $ 30,000,000       1.481481481 %

 



--------------------------------------------------------------------------------



 



                              Applicable Lender   Commitment   Percentage
B. New Lenders:
               
Fifth Third Bank
  $ 25,000,000       1.234567901 %
Natexis Banques Populaires
  $ 35,000,000       1.728395062 %
Societe Generale
  $ 25,000,000       1.234567901 %
First Hawaiian Bank
  $ 15,000,000       0.740740741 %
Total
  $ 2,025,000,000       100.000000000 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.2
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
Centex Corporation
2728 North Harwood, 9th Floor
Dallas, Texas 75201
Attention: Ms. Gail M. Peck
Telephone: (214) 981-6473
Telecopier: (214) 981-6858
Electronic Mail: gpeck@centex.com
Website Address: www.centex.com
U.S. Taxpayer Identification Number: 75-0778259
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-05
Dallas, Texas 75202-3714
Attention: Taelitha Harris
Telephone: (214) 209-3645
Telecopier: (214) 290-9644
Electronic Mail: Taelitha.m.harris@bankofamerica.com
Account No.: 1292000883
Account Name: Corporate Credit Services
Ref: Centex Corporation
ABA# 026009593
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
101 North Tryon Street, 15th Floor
Mail Code: NC1-001-15-14
Charlotte, North Carolina 28255
Attention: Kimberly Crane
Telephone: (704) 387-5451
Telecopier: (704) 409-0901
Electronic Mail: kimberly.crane@bankofamerica.com

 



--------------------------------------------------------------------------------



 



BANK OF AMERICA, AS L/C ISSUER:
Bank of America, N.A.
Trade Operations-Los Angeles #22621
1000 West Temple Street
Mail Code: CA9-705-07-05
Los Angeles, California 90012-1514
Attention: Hermann J. Schutterle
Telephone: (213) 481-7826
Facsimile: (213) 580-8441
Electronic Mail: hermann.schutterle@bankofamerica.com

 



--------------------------------------------------------------------------------



 



EXHIBIT F
JOINDER AGREEMENT

Re:   Credit Agreement dated July 1, 2005 (as amended from time to time, the
“Credit Agreement”), by and among CENTEX CORPORATION, a Nevada corporation
(“Borrower”), each Lender from time to time party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent (“Administrative Agent”). Capitalized terms used
and not defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to Section 2.2 of the Credit Agreement, the undersigned hereby
(a) agrees to become a “Lender” under the Credit Agreement; and (b) joins in,
becomes a party to, and agrees to comply with and be bound by the terms and
conditions of the Credit Agreement, to the same extent as if the undersigned
were an original signatory thereto.
The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Joinder Agreement and to consummate the transactions contemplated hereby and to
become a Subsequent Lender under the Credit Agreement, (ii) it meets all
requirements of a Lender under the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (iii) it has received a
copy of the Credit Agreement, together with copies of the most-recent financial
statements delivered pursuant to Section 8.3 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Joinder Agreement on the basis
of which it has made such analysis and decision independently and without
reliance on Administrative Agent or any other Lender, and (iv) if it is a
foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the undersigned; and (b) agrees that it will (i) independently and without
reliance on Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
This Joinder Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement. This Joinder Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Texas.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the ___day of ___, 20___.
LENDER:
___________________, a ______________

              By:                  
 
  Name:    
 
   
 
  Title:    
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT G
INCREASE CERTIFICATE

Re:   Credit Agreement dated July 1, 2005 (as amended from time to time, the
“Credit Agreement”), by and among CENTEX CORPORATION, a Nevada corporation
(“Borrower”), each Lender from time to time party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent. Capitalized terms used and not defined herein
shall have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.2 of the Credit Agreement, the undersigned hereby agrees
and consents to an increase in its Commitment. After giving effect to such
increase, the Commitment of the undersigned will equal $_________.
IN WITNESS WHEREOF, the undersigned has executed this consent as of the ___ day
of ___, 20___.
LENDER:
___________________, a ______________

              By:                  
 
  Name:    
 
   
 
  Title:    
 
   

 